62 ,. 55sz

 

; *~-V?ED§lN
C®UU@SF ©REMM MPEALS

P»W 222615

Abe%Acosta,G!e:k

 

 

 

 

 

 

" ' _ __ - . ‘E>'*l " "
, , E>
. GUADALoPE coUNTY, TExAs Q§h§;i/

* ' ZSTH JUDICIAL DISTRICT

NUNC PRO TUNC
'JUDGNENT ON PLEA OF GUILTY OR NOLO CONTBNDERE
WAIVER OF JURY TRIAL

_____________-P-

DATE oF JUDGMENT: FEBRUARY 13, 2002

 

 

ATTORNEY . ATTORNEY
FOR STATE: MINERVA TORRES FOR DEFENDANT: RICHARD LANGLOIS
OFFENSE COUNT I, III, IV, V, VI PENAL CODE: SECTION 22.021

CONVICTED OF:

DEGREE;

AGGRAVATED SEXUAL ASSAULT

DATE OFFENSE
COMMITTED: DECEMBER 26, 1999, APRIL

 

 

FIRST
30,2000, APRIL 30, 2000,
MAY 20, 2000, MAY 30, 2000
oFFENsE couNT 11 PENAL cooa= SEcTIoN 21.11

CONVICTED OF:

DEGREE: vsacoND

INDECENCY WITH A CHILD b

DATE OFFENSE
COMMITTED: DECEMBER 26, 1999

 

OFFENSE
CONVICTED OF:

COUNT VII,
SEXUAL ASSAULT

IX

VIII, PENAL CODE: SECTION 22-02

DATE OFFENSE
COMMITTED: JANUARY 30, 2001, MARCH

 

 

 

DEGREE: SECOND

` 30,2000, APRIL 20, 2001
CHARGING ' PLEA

INSTRUMENT: Indictment/XXXXXXXXXXX. GUILTY/XXXXXXXXXXXXXXX

 

_ TERM oF PLEA
BARGAIN tIN DETAIL):

CAP TWENTY (20)YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION OF
THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

 

PLEA To ENHANCEMENT

FXNDINGS ON

 

 

 

pARAGRAPH (s) NoNE ENHANCEMENT= NONE

FINDINGs'oN USE

oF DEADLY weapon N/A

nATE sENTENcE - TIME cREDITED: 308 daYS
FEBRuARY 13, 2002 cosTS= 272.25

IMPOSED

 

PUNISHMENT AND
PLACE OF CONFINEMENT:

20 YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION
OF THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE

 

 

DATE TG COMMENCE:

TOTAL AMOUNT OF

FEBRUARY 13, 2002
WAIVED:

RESTITUTION/REPARATION:

CONCURRENT UNLESS OTHERWISE SPECTFIED.

 

 

The Defendant having been indicted in the above entitled and numbered cause for the

MlNUTES RECORDED lN

§ »~
MASTF.R scAN tNoEx \\\..mn,,,,/
\\\ \)F~DALUP /,
` .\`OQC’ .o ----- 60 //,
52 ms .~‘~ '~-...,%;»,

\ ,'\’~ ¢
.`\ ¢\
:§): 1
`. .
*x F MV 1

felony offense shown above and this cause being this day called for trial, the above appeared
in person and by counsel as named above, and both parties announced ready for trial. The
Defendant, in person, in writing and in open court, waived his right to trial by jury,
pleaded as indicted above to the charged contained in the indictment. Thereupon, the range
of punishment for the offense was explained to the Defendant, and the Defendant was
admonished by the Court of the consequences of the said plea; and it plainly_appearing to the
Court that the Defendant was mentally competent and sane and that the Defendant is not
_influenced in making said plea by any consideration of fear, or by any persuasion or delusive
hope of pardon prompting his plea, and that the plea is free and voluntary, the said plea was
accepted by the Court and is here entered of record upon the minutes. The Court, having heard
the evidence submitted, and the argument of the counsel thereon, found the Defendant guilty
of the offense indicated above, a felony, and assessed the punishment at confinement in the

Institutional Division of the Texas Department of Criminal Justice for the period indicated
above. ' '

It is THERBFORB CONSIDERED, ORDERED,.and ADJUDGHD by the Court that the Defendant is
guilty of the offense indicated above, a felony, and that the said Defendant committed the
said offense on the date indicated above, and that he be punished by confinement in the
Institutional Division of the Texas Department of Criminal Justice for the period indicated
above, and that the State of Texas do have and recover of the Defendant all costs of the

prosecution, for which execution will issue.

THEREUPON, on the date of sentence indicated above, the Defendant was asked by the
Court whether Defendant had anything to say why sentence should not be pronounced against
Defendant and Defendant answered nothing in bar thereof, whereupon the Court proceeded in the
presence of the said Defendant and Defendant's attorney to pronounce sentence against

Defendant as follows:

. It is ORDERED, ADJUDGED and DECREED by the Court that the Defendant, who has been
adjudged to be guilty of the offense indicated above, a felony, is hereby sentenced to
confinement in the Institutional-Division of the Texas Department of Criminal Justice for the
period indicated above and be fined the sum indicated above that Defendant be delivered by
the Sheriff of the above named County and State, or the authorized agent of the State of
Texas; to the Director of_Institutional Division of the Texas Department of Criminal Justice
of the State of Texas, and said Defendant shall be confined in the said Institutional
Division of the Texas Department of Criminal Justice for the period indicated above in
accordance with the provisions of the law governing the Institutional Division of the Texas

Department of Criminal Justice.

The Court also made the findings as indicated above concerning the allegations of prior
felony convictions against Defendant to which Defendant has pleaded as indicated above.

The Court also made the affirmative findings as indicated above concerning the use or
exhibition of a deadly weapon during the commission of the offense indicated above or during
the_immediate flight therefrom and whether the deadly weapon was a firearm.

It is further ORDERED, ADJUDGED, and DECRRED that the said Defendant e credited on this\<

___

sentence with the number of days as indicated above, on account of his confinement in jaiI"
”j;/

si e his arrest and prior to r o e ` sentence.

It is further ORDERED, ADJUDGBD and DBCREED, that as a condition of any parole that
Defendant pay restitution and reparation to the victim (s) of Defendant's crime as indicated

above.
It is further ORDERRD, ADJUDGED and DECREED, that the punishment under the sentence

herein imposed shall begin when the Judgment and Sentence in the above indicated cause
against the Defendant shall have ceased to operate.

And, the said Defendant is hereby remanded to jail until said Sheriff can obey the
directions of this sentence. _

 
  
 

%\\‘ll
\\ ‘ ’Ii,,

\
' , `\\\ o\) ADALUF’/;¢ .
53 . eat 0 a
n :` /\ a"'. ‘, (/ cf
\ . ¢ z

651

 

"`__

;><1\1b11"

ID(‘_:Y ID CaLerJz l1m€ 311661

 

_uNIT copy T.D.c.J.
'11$40952

-INSTITUTIONAL DIVISIO N
INMATE TIMESLIPS

05/20/2015 106

111~\@~

KoLBERG,JoHN DAV1D TDc 01139631 s1n. 02935802 uNIT. sT
HousING/BED. ' v4011 Boz_
xPRJ-REL*DATE: 04 20 2021 MAx-ExP-DATE= `04 20 2021
xINMATE sTATus= 85 w MAx TERM: 20 00 00
FLAT TIME cREDITED: 15 10 29 cALc BEGIN DATE= 04 20 2001
soon TIME cREDITED: 12 02 091 .Tnc REcEIvE DATE: 01 10 2003
BoNus TIME cREDITED: 0 00 00 soon TIME LosT: 0
woRK TIME cREDITED= 6 11 13 woRK TIME LosT: 0
xToTAL TIME cREDITED: 33 00 21
xSTATus EFFECT DATE= 05 16 2015 JAIL soon TIME REcEIvED: YEs

DEC: QCC:

STAT CHG: 83/03 16 2015

*TIME CALCULATIONS DO NOT INCLUDE ABSENCES FOR CURRENT MONTH
PARULE UA|A SUBMIT |ED FUR BUARD REVIEW

CHANGE TO: STATUS/